Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 23, 2017

The Court of Appeals hereby passes the following order:

A17E0041. THERIAN WIMBUSH v. THE STATE.

      Therian Wimbush, pro se, has filed an emergency motion under Court of
Appeals Rule 40 (b), requesting this Court grant an emergency appeal from the denial
of her motion for discharge and acquittal pursuant to OCGA § 17-7-170.


      Wimbush has not established that any emergency relief is necessary to preserve
jurisdiction of an appeal or to prevent the contested issue from becoming moot. Court
of Appeals Rule 40 (b). Accordingly, the emergency motion is DENIED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/23/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.